UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 WESTSIDE ENERGY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: WESTSIDE ENERGY CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 13, 2007 To All Stockholders of Westside Energy Corporation The 2007 Annual Meeting of Stockholders (the "Annual Meeting") of Westside Energy Corporation, a Nevada corporation (the "Company"), will be held on Monday, August 13, 2007 at the Keystone/Yates Rooms of The Dallas Petroleum Club located at 2200 Ross Ave., Suite 4150E, Dallas, Texas at 11:00 A.M. Central daylight time for the following purposes: 1. To elect a Board of Directors to hold office until the next annual meeting or until a successor board is duly elected and qualified; 2. To consider and vote on a proposal to approve our 2007 Equity Incentive Plan; 3. To consider and vote on a proposal to approve the appointment of Malone & Bailey, PC as our independent public accountants for fiscal 2007; and 4. To consider and vote on such other business as may properly come before the Annual Meeting and any adjournment thereof. All stockholders will be entitled to vote on all matters submitted for a vote at the Annual Meeting.The Board of Directors has fixed the close of business on June 15, 2007 as the record date for determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournment thereof. All stockholders are cordially invited to attend the Annual Meeting.Whether or not you plan to attend the Annual Meeting, it is important that your shares be represented.Accordingly, please sign and date the enclosed Proxy Card and return it promptly in the envelope provided herewith.Even if you return a Proxy Card, you may revoke the proxies appointed thereby at any time prior to the exercise thereof by filing with our Corporate Secretary a written revocation or duly executed Proxy Card bearing a later date or by attendance and voting at the Annual Meeting.Attendance at the Annual Meeting will not, in itself, constitute revocation of the proxies. By Order of the Board of Directors, Dallas, Texas Keith D. Spickelmier, July 16, 2007 Chairman of the Board PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY CARD AND MAIL IT PROMPTLY IN THE ENCLOSED POSTAGE-PAID ENVELOPE. WESTSIDE ENERGY CORPORATION 3131 Turtle Creek Blvd, Suite 1300 Dallas, TX75219 Telephone: 214/522-8990 PROXY STATEMENT GENERAL This Proxy Statement and the accompanying Proxy Card are furnished in connection with the solicitation of proxies by order of the Board of Directors of Westside Energy Corporation (the "Company") to be voted at the Annual Meeting of Stockholders (the "Annual Meeting") to be held at the time and place, and for the purposes set forth in the accompanying notice.Such notice, this Proxy Statement and the Proxy Card are being mailed to Stockholders beginning on or about July 16, 2007. We will bear the costs of soliciting proxies.In addition to the solicitation made hereby, proxies may also be solicited by telephone, e-mail, telegram or personal interview by our officers.We will reimburse brokers or other persons holding stock in their names or in the names of their nominees for their reason­able expenses in providing beneficial ownership information and in forwarding proxy material to beneficial owners of stock who have objected to the disclosure of information regarding them. All duly executed Proxy Cards received prior to the Annual Meeting will be voted in accordance with the choices specified thereon, unless revoked in the manner provided hereinafter.As to any matter for which no choice has been specified on a Proxy Card, except with respect to broker non-votes, the related shares will be voted by the persons named therein (1)FOR the election of the five nominees listed herein as directors; (2) FOR the proposal to approve our 2007 Equity Incentive Plan; (3) FOR the proposal to approve the appointment of Malone & Bailey, PC, as our independent certified public accountants for the fiscal year ending December 31, 2007; and (4) at the discretion of the persons named on the Proxy Card in connection with any other business that may properly come before the Annual Meeting.Stockholders may revoke their proxy at any time prior to the exercise thereof by written notice to Mr.Keith D. Spickelmier, our Chairman of the Board, at our address stated above, by the execution and delivery of a later dated Proxy Card, or by attendance at the Annual Meeting and voting their shares in person. As of the close of business on June 15, 2007, the record date (the "Record Date") for determining Stockholders entitled to vote at the Annual Meeting, we had outstanding and entitled to vote 21,526,526 shares of our common stock (the "Common Stock"), and these shares are the only outstanding shares of ours entitled to vote.Each share of Common Stock is entitled to one vote with respect to each matter to be acted upon at the Annual Meeting.Stockholders personally present, or represented by proxy, and holding more thanone-third of the outstanding Common Stock will constitute a quorum.Abstentions or, with respect to the election of directors, withholds are counted for purposes of determining the presence or absence of a quorum for the transaction of business; while broker non-votes are not so counted.Additionally, abstentions and/or withholds are counted in tabulations of the votes cast on proposals presented to stockholders, whereas broker non-votes are not counted for purposes of determining whether a proposal has been approved. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of the Record Date, the number of shares of our common stock beneficially owned by (i) each director and each executive officer; (ii) each person known to us to own beneficially more than 5% of the outstanding shares of our common stock; and (iii) all directors and executive officers as a group. Unless otherwise indicated, each person has sole voting and dispositive power over such shares. Shares not outstanding but deemed beneficially owned by virtue of the right of a person or member of a group to acquire them within 60 days of Record Date are treated as outstanding only for determination of the amount and percent owned by such group or person. Unless otherwise indicated, the address for each person named in the table is care of Westside Energy Corporation, 3131 Turtle Creek Boulevard, Suite 1300, Dallas, Texas 75219. Shares of Common Stock Beneficially Owned Name and Address of Beneficial Owner Directors and Executive Officers Number Percent Keith D. Spickelmier 2,626,443 (1) 12.1 % Douglas G. Manner 437,666 2.0 % Craig S. Glick 41,094 * John T. Raymond 67,966 * Herbert C. Williamson, III 17,966 * Sean J. Austin 54,972 * All directors and executive officers as a group (6 persons) 3,246,107 (2) 14.9 % Non-management 5% Stockholders Wellington Management Company, LLP 2,417,700 (3) 11.2 % Jimmy D. Wright 2,368,293 (4) 10.9 % Westside Resources, L.P. 2,368,293 (5) 10.9 % *Represents less than one percent. (1) Includes 2,360,051 shares held directly and 266,392 shares underlying currently exercisable warrants.Excludes 95,000 shares held by his wife and 70,300 shares held by two family trusts as to which Mr. Spickelmier disclaims ownership. (2) Includes 266,392 shares underlying currently exercisable warrants (3) Wellington Management, LLC, or WML, in its capacity as investment adviser to Spindrift Partners, L.P., Spindrift Investors (Bermuda) L.P. and Wellington Trust Company, NA may be deemed to beneficially own an aggregate of 2,417,700 shares, which are held of record by clients of WML. The address for WML is 75 State Street, Boston, Massachusetts 02109. (4) Represents shares held by Westside Resources, L.P., which is controlled by Mr. Wright who has sole voting and investment power over these shares. (5) Includes 2,114,685 shares held directly and indirectly and 253,608 shares underlying currently exercisable warrants.Jimmy D. Wright has sole voting and investment power over these shares. PROPOSAL 1 ELECTION OF DIRECTORS General Five directors will be elected at the Annual Meeting to serve until their successors shall be duly elected and quali­fied.Directors are elected by a plurality of votes cast at the Annual Meeting. All of the nominees are currently serving as directors.Unless contrary instructions are set forth in the enclosed Proxy Card, the proxy appointed thereby will vote all shares relating to such Proxy Card for the election as directors of the nominees named below.Should any of the nominees become unable or unwilling to accept nomination or election, the ap­pointed proxy will vote for the election, in the nominee's stead, of such other person as our Board of Directors may recommend.Management has no reason to believe that any of the nominees will be unable or unwilling to stand for election or serve if elected. The authorized number of our directors is presently fixed at five. Each director serves for a term of one year that expires at the following annual stockholders' meeting. Executive officers are appointed by our Board of Directors and serve until their successors are appointed. There are no family relationships, or other arrangements or understandings between or among any of the directors, executive officers or other person pursuant to which such person was selected to serve as a director or officer. Nominees Set forth below is certain information concerning the five nominees for election as directors, including the business experience of each for at least the past five years: Name Age Present Position With the Company Director Since Keith D. Spickelmier 45 Chairman of the Board 2002 Douglas G. Manner 52 Director, Chief Executive Officer, President & Chief Operating Officer 2005 Craig S. Glick 47 Director 2006 John T. Raymond 36 Director and Chairman of the Nominating Committee 2005 Herbert C. Williamson, III 58 Director and Chairman of the Audit and Compensation Committees 2005 Keith D. Spickelmier - Chairman of the Board.Mr. Spickelmier is a Director and has served as Chairman of our Board since May 2002, and was President, Treasurer and Secretary until February 2004. Prior to joining Westside Energy, he was a partner with the law firm Verner, Liipfert, Bernhard, McPherson and Hand. From April 2001 through July 2003, Mr. Spickelmier was of counsel with the law firm Haynes and Boone, LLP. Mr. Spickelmier holds a B.A. from the University of Nebraska at Kearney and a J.D. from the University of Houston. Mr. Spickelmier is also a Director of JK Acquisition Corp. Douglas G. Manner - Chief Executive Officer, President, Chief Operating Officer and Director.Mr. Manner has been a Director since March 2005. In June 2006, he became our Chief Executive Officer, and in April 2007 he became our President and resumed his former duties as Chief Operating Officer, a capacity in which he had previously served from January 2006 to May 2006.From January 2004 to December 2005, Mr. Manner was Senior Vice President and Chief Operating Officer of Kosmos Energy, LLC, a private energy company engaged in oil and gas exploration offshore West Africa. From August 2002 through December 2003, he was President and Chief Operating Officer of White Stone Energy, LLC, a Houston-based oil and gas advisory firm. From May 2001 to June 2002, Mr. Manner was Chairman and Chief Executive Officer of Mission Resources Corporation, a Houston-based oil and gas exploration company. He was Chief Executive Officer and President of Bellwether Exploration, a Houston-based oil and gas exploration company, from June 2000 until May 2001 and became its Chairman of the Board in December 2000. From July 1998 until May 2000, Mr. Manner was Vice President and Chief Operating Officer of Gulf Canada Resources Limited. Mr. Manner began his career with Amoco Petroleum Company in 1977 and from 1981 to 1998 was a reservoir engineering consultant with Ryder Scott Petroleum Engineers, an international reservoir engineering firm. Mr. Manner received a B.S. in mechanical engineering from Rice University in 1977, and is a professional engineer certified by the Texas Board of Professional Engineers and a member of the Society of Petroleum Engineers. Mr. Manner was previously a member of the Board of Directors of Gulf Midstream Service, ROC Oil and Petrovera Energy Company and is currently a member of the Board of Directors of Cordero Energy Inc., Irvine Energy PLC, and Rio Vista Energy Partners, L.P. Craig S. Glick - Director. Mr. Glick has been a Director since January 2006. Since November 2006, Mr. Glick has served as Managing Director and General Counsel of NGP Midstream & Resources. From August 2006 to November 2006, he served as our Executive Vice President and General Counsel. Mr. Glick co-founded Kosmos Energy, LLC in 2003 and was a partner at Kosmos Energy. From 1999 to 2003, he was President of Hunt Resources, Inc. and Senior Vice President of Hunt Oil Company. Mr. Glick was General Counsel and Chief Financial Officer of Gulf Canada Resources Ltd. from 1994 to 1999. Mr. Glick was in charge of acquisitions for Torch Energy Advisers in 1994. Previously, Mr. Glick was an attorney with Vinson & Elkins, LLP, where he became a partner in 1993. Mr. Glick received a B.A. in political science from Tulane University and holds a J.D. from the University of Texas School of Law. John T. Raymond - Director. Mr. Raymond has been a Director since March 2005 and is Chairman of the Nominating Committee of our Board of Directors. Since September 2006, Mr.Raymond has served as Chief Executive Officer and Managing Director of NGP Midstream &
